Order unanimously reversed, without costs of this appeal to either party, and verdict of the jirny reinstated. Memorandum: The infant plaintiff when six years old was struck in a public street by an automobile operated by defendant. The proof upon the trial presented a question of fact that was resolved by the jury in favor of the defendant. A motion was made by plaintiff to set aside the verdict. This was granted in a formal order which recited that the action was taken on the ground that the verdict was “ contrary to the weight of the evidence and contrary to law ”. The Trial Judge wrote nothing stating his reasons for such action. Indeed, the colloquy between court and counsel when the motion was made indicated that the court inclined to the view that the unanimous verdict should not be disturbed. “ If there is conflicting evidence, it is not enough that the court deems the conclusion reached by the jury to be erroneous, or that the court would have come to a different conclusion; for the judgment of the trial court is not to be substituted for that of the jury upon a plain question of fact.” (7 Carmody-Wait, New York Practice, § 23, pp. 123’-124.) In our opinion the verdict was not against the weight of the evidence. (Appeal by defendant from order of Oneida County Court setting aside the jury verdict of no cause of action and granting a new trial in an automobile negligence action.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ. 8 Mary S. as Executrix of Clyde A.